DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-6 and 8-15 are pending.
Claims 1, 3, 6, 8, 12-13, and 15 have been amended.
This action is non-final.

Claim Objections
Claims 6, 11, and 12 are objected to because of the following informalities:  
Claim 6 recites “the first power supplier” and “the second power supplier” but there is a lack of antecedent basis “the first power supplier” and “the second power supplier”. It appears Applicant meant “the wired power supply module” instead of “the first power supplier” and Applicant meant “the wireless power supply module” instead of “the second power supplier”.
Claim 6 also recites “the display device” but there is a lack of antecedent basis “the display device”. It appears Applicant meant either “the main body” or “the display panel”.
Claim 11 recites “an external power source” but it appears Applicant meant “[[an]] the external power source”.
Claim 12.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 11-12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sookprasong et al. (hereinafter as Sookprasong)1 PGPUB 2013/0285601, and further in view of Gu PGPUB 2012/0229084.
As per claim 1, Sookprasong teaches a power supply device [FIG. 2 charging device 102] which is disposed so as to be spaced apart from a display device [FIG. 2, 0010, and 0018: (elements 116 and 114 are remote devices, and are remote (or spaced apart) from the charging device; remote devices may receive power wirelessly by induction as long as they are within a short distance of the magnetic field generated by component 110; remote devices may be laptop devices, tablets, or mobile devices, which are devices that have a display)] and supplies power to the display device [0010 and 0012: (charging device 102 supplies power wirelessly or by wire to remote devices; power may be provided to one device at a time)], the power supply device comprising: 
a first power supplier which supplies power to through a cable in a wired manner [FIG. 2, 0016-0017: (power circuitry 108 includes an output unit; and 0015: (charging device 102 directs DC power output of power circuitry 108 to DC cord 112; thus a first power supplier is the interface within power circuitry 108 that provides power to cord 112)]; 
a second power supplier which supplies power to the display device in a wireless manner [FIG. 1 and 0018: (wireless charging component 110 wirelessly supplies power to a device having a screen, such as notebook or cell phone)]; 
detecting whether a first connector of the power supply device is connected to a second connector of a device through the cable [0039 and 0041: (DC power output is transmitted via DC cable to the charging device in response to connection of a device to the DC cable; thus there is a detection mechanism for determining whether a device is connected to the cable, which is used to determine whether to supply DC power by cable)];
an AC/DC port flow control (PFC) receiving power from an external power source through a power cable and selectively supply power to the first power supplier or the second power supplier [0017: (power circuitry 108 includes an input unit to convert the AC power supply into a DC voltage)]; and
a processor [FIG. 2 power control component 202] configured to: 
control the second power supplier to supply power to the display device in the wireless manner [0024 and 0027: (power control component 202 controls power to be supplied to remote device 116 via wireless charging component 110)] and the first power supplier to stop supplying power in the wired manner, in a state in which the first connector and the second connector are disconnected by cable [0012: (power is supplied to remote devices one at a time (e.g. if power is being supplied by wire to remote device 114, there is no wireless power being provided to remote device 116; if remote device 114 and charging device 102 are disconnected by cable, there is no way to provide power by cable to the remote device 114; charging device 102 is allowed to transmit wireless power if it is not supplying power by cable))]; and 
control the first power supplier to supply power to the display device in the wired manner through the cable [FIG. 2, 0012, and 0027: (power control component 202 controls distribution of power and limit distribution of DC power only to devices that are engaged therewith; power is provided one device at a time)] and the second power supplier to stop supplying power to the display device in a wireless manner, in a state in which the first connector and the second connector are connected by the cable [0012: (power is provided one device at a time) and 0027: (if a device is not within range of the wireless charging component, power control component can instead channel the DC power output to other outlets such as to the remote device connected by DC cable 112)].

	Sookprasong does not teach a first power supplier which supplies power to the display device through a cable in a wired manner; and a detector. Although Sookprasong teaches a charging device 102 that can supply power to remote devices wirelessly or by wire one at a time, Sookprasong does not explicitly teach that power is supplied wirelessly and by wire to the same remote device. Also, Sookprasong does not 
However, it would be obvious to one of ordinary skill in the art that it is power control component 202 that performs the detection of whether a remote device is connected by cable because it is the main processing component of the charging device 102 and because the power control component manages the power flow of the charging device 102. One of ordinary skill in the art would have been motivated to use the power control component 202 as the detector to perform the detection of whether a remote device is connected by cable because it uses circuitry that is already there for performing the detection, thus eliminating the need to introduce a new component just for detection of whether the device is connected by cable.
	Gu teaches a terminal with a display, and interface for receiving power wirelessly. Gu is therefore similar to Sookprasong in that they teach wireless power transmission to devices with a display. Gu’s terminal however, can receive power both wirelessly and by wire. Gu thus further teaches a first power supplier which supplies power to the display device through a cable in a wired manner [FIG. 2, 0028-0029, and 0060: (power is supplied to the terminal by wire)]; a detector for detecting whether a first connector of the power supply device is connected to a second connector of the display device through the cable [0012: (detection of an access signal from the wired charging unit by the interface circuit)]; control the first power supplier to supply power to the display device in the wired manner through the cable and the second power supplier to stop supplying power to the display device in the wireless manner in a state in which the first connector and the second connector are connected 
	The combination of Sookprasong with Gu leads to Sookprasong’s charging device being connected to Gu’s terminal both wirelessly and by wire, and Sookprasong’s power control component to detect if the terminal is connected by wire. Sookprasong’s wireless charging component is Gu’s wireless charging unit, and Sookprasong’s output of the power circuitry 108 to DC power cord 112 is Gu’s wired charging unit. Sookprasong teaches the details of the power sources used in Gu.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect Gu’s terminal wirelessly and by wire to Sookprasong’s charging device to receive power. One of ordinary skill in the art would have been motivated to connect the same terminal device to both the wired power output and the wireless power output of the charging device in Sookprasong because it allows for redundancy when a wired or wireless connection is accidentally disconnected, thereby ensuring power will be delivered to the terminal device. 


As per claim 6, Sookprasong teaches a display system comprising:
[0010: (remote devices may be a laptop or mobile phones; laptops or mobile phones have a main body with a display panel)];
a power supply device [FIG. 2 charging device 102] including a wired power supply module providing power in a wired manner [FIG. 2, 0016-0017: (power circuitry 108 includes an output unit; and 0015: (charging device 102 directs DC power output of power circuitry 108 to DC cord 112; thus a first power supplier is the interface within power circuitry 108 that provides power to cord 112)] and a wireless power supply module providing power to the main body in a wireless manner [FIG. 1 and 0018: (wireless charging component 110 wirelessly supplies power to a device having a screen, such as notebook or cell phone)];
	a first connector formed on the power supply device [FIG. 2: (connector at charging device 102 at the top end of cable 112)];
	a second connector formed on main body [FIG. 2: (connector at remote device 114 at the bottom end of cable 112)]; 
detecting whether the first connector of the power supply device is connected to the second connector of main body through a cable [0039 and 0041: (DC power output is transmitted via DC cable to the charging device in response to connection of a device to the DC cable; thus there is a detection mechanism for determining whether a device is connected to the cable, which is used to determine whether to supply DC power by cable)]
an AC/DC port flow control (PFC) receiving power from an external power source through a power cable and selectively supply power to the first power supplier or the [0017: (power circuitry 108 includes an input unit to convert the AC power supply into a DC voltage)]; and
a processor [FIG. 2 power control component 202] configured to: 
control the wireless power supply module to supply power to main body in the wireless manner [0024 and 0027: (power control component 202 controls power to be supplied to remote device 116 via wireless charging component 110)] and the first power supplier to stop supplying power in the wired manner, in a state in which the first connector and the second connector are disconnected by cable [0012: (power is supplied to remote devices one at a time (e.g. if power is being supplied by wire to remote device 114, there is no wireless power being provided to remote device 116; if remote device 114 and charging device 102 are disconnected by cable, there is no way to provide power by cable to the remote device 114; charging device 102 is allowed to transmit wireless power if it is not supplying power by cable))]; and 
control the wired power supply module to supply power to the main body in the wired manner [FIG. 2, 0012, and 0027: (power control component 202 controls distribution of power and limit distribution of DC power only to devices that are engaged therewith; power is provided one device at a time)] and the second power supplier to stop supplying power to the display device in a wireless manner, in a state in which the first connector and the second connector are connected by the cable [0012: (power is provided one device at a time) and 0027: (if a device is not within range of the wireless charging component, power control component can instead channel the DC power output to other outlets such as to the remote device connected by DC cable 112)].

	Sookprasong does not teach a wired power supply module providing power to the main body in a wired manner; a detector. Although Sookprasong teaches a charging device 102 that can supply power to remote devices wirelessly or by wire one at a time, Sookprasong does not explicitly teach that power is supplied wirelessly and by wire to the same remote device. Also, Sookprasong does not explicitly describe which component performs the detection of whether a device is connected to the DC output cable 112. 
However, it would be obvious to one of ordinary skill in the art that it is power control component 202 that performs the detection of whether a remote device is connected by cable because it is the main processing component of the charging device 102 and because the power control component manages the power flow of the charging device 102. One of ordinary skill in the art would have been motivated to use the power control component 202 as the detector to perform the detection of whether a remote device is connected by cable because it uses circuitry that is already there for performing the detection, thus eliminating the need to introduce a new component just for detection of whether the device is connected by cable.
	Gu teaches a terminal with a display, and interface for receiving power wirelessly. Gu is therefore similar to Sookprasong in that they teach wireless power transmission to devices with a display. Gu’s terminal however, can receive power both [FIG. 2, 0028-0029, and 0060: (power is supplied to the terminal by wire)]; a detector for detecting whether a first connector of the power supply device is connected to a second connector of the display device through the cable [0012: (detection of an access signal from the wired charging unit by the interface circuit)]; control the wired power supply module to supply power to the main body in the wired manner and the second power supplier to stop supplying power to the display device in the wireless manner in a state in which the first connector and the second connector are connected by the cable [0032-0034 and 0052-0056: (when both wired and wireless power are provided, the wireless charging unit is turned off to supply power from the wired charging unit)]. In summary, Gu teaches using only one charging unit at a time to provide power to a terminal device, where wired charging is preferred over wireless charging. Gu also teaches an interface detector for detecting if a device is connected by wire to receive wired charging power.
	The combination of Sookprasong with Gu leads to Sookprasong’s charging device being connected to Gu’s terminal both wirelessly and by wire, and Sookprasong’s power control component to detect if the terminal is connected by wire. Sookprasong’s wireless charging component is Gu’s wireless charging unit, and Sookprasong’s output of the power circuitry 108 to DC power cord 112 is Gu’s wired charging unit. Sookprasong teaches the details of the power sources used in Gu.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect Gu’s terminal wirelessly and by wire to Sookprasong’s charging device to receive power. One of ordinary skill in the art would 

As per claim 11, Sookprasong and Gu teach the display system of claim 6 further comprising a reserve power supplier which is capable of, in a state in which the power supply device is not connected to an external power source, supplying power to the power supply device and the main body [Gu FIG. 2: (terminal contains a battery that is to be charged by wired or wireless power source; a battery is capable of supplying power to the terminal when no wired or wireless sources are provided) or Sookprasong 0028: (remote device’s battery acts a power supplier for providing power to the remote device and to the charging device)].


As per claim 12, Sookprasong teaches a power supply method for supplying power to a display system [0010: (remote devices may be a laptop or mobile phones; laptops or mobile phones have a main body with a display panel)], the method comprising:
identifying whether a first connector of a display device and a second connector of a power supply device are connected through a cable [0039 and 0041: (DC power output is transmitted via DC cable to the charging device in response to connection of a device to the DC cable; thus there is a detection mechanism for determining whether a device is connected to the cable, which is used to determine whether to supply DC power by cable)];
based on identifying that the first connector and the second connector are disconnected by cable, supplying power by the power supply device to the display device in a wireless manner [0024 and 0027: (power control component 202 controls power to be supplied to remote device 116 via wireless charging component 110)] and stop supplying power in the wired manner [0012: (power is supplied to remote devices one at a time (e.g. if power is being supplied by wire to remote device 114, there is no wireless power being provided to remote device 116; if remote device 114 and charging device 102 are disconnected by cable, there is no way to provide power by cable to the remote device 114; charging device 102 is allowed to transmit wireless power if it is not supply power by wire))];
based on identifying that the first connector and the second connector are connected by the cable, supplying power by the power supply device in a wired manner [FIG. 2, 0012, and 0027: (power control component 202 controls distribution of power and limit distribution of DC power only to devices that are engaged therewith; power is provided one device at a time)] and stop supplying power to the display device in the wireless manner [0012: (power is provided one device at a time) and 0027: (if a device is not within range of the wireless charging component, power control component can instead channel the DC power output to other outlets such as to the remote device connected by DC cable 112)],
[0017: (power circuitry 108 includes an input unit to convert the AC power supply into a DC voltage)].

Sookprasong does not teach based on identifying that the first connector and the second connector are connected by the cable, supplying power by the power supply device to the display device in a wired manner. Although Sookprasong teaches a charging device 102 that can supply power to remote devices wirelessly or by wire one at a time, Sookprasong does not explicitly teach that power is supplied wirelessly and by wire to the same remote device.
	Gu teaches a terminal with a display, and interface for receiving power wirelessly. Gu is therefore similar to Sookprasong in that they teach wireless power transmission to devices with a display. Gu’s terminal however, can receive power both wirelessly and by wire. Gu thus further teaches based on identifying that the first connector and the second connector are disconnected by the cable, supplying power by the power supply device to the display device in a wireless manner and stop supplying power to the display device in the wired manner [0030-0031: (when there is no output from wired charging unit it is equivalent of being disconnected by cable, and wireless power is used for charging; no power can be provided by cable)]; based on identifying that the first connector and the second connector are connected by the cable, supplying power by the power supply device to the display device in a wired manner [0032-0034: 
The combination of Sookprasong with Gu leads to Sookprasong’s charging device being connected to Gu’s terminal both wirelessly and by wire. Sookprasong’s wireless charging component is Gu’s wireless charging unit, and Sookprasong’s output of the power circuitry 108 to DC power cord 112 is Gu’s wired charging unit. Sookprasong teaches the details of the power sources used in Gu.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect Gu’s terminal wirelessly and by wire to Sookprasong’s charging device to receive power. One of ordinary skill in the art would have been motivated to connect the same terminal device to both the wired power output and the wireless power output of the charging device in Sookprasong because it allows for redundancy when a wired or wireless connection is accidentally disconnected, thereby ensuring power will be delivered to the terminal device. 

As per claim 15, Sookprasong and Gu teach the power supply method claim 12, further comprising prior to the supplying power to the display device in a wireless manner, identifying whether the power supply device is connected to an external power source by wire [Gu 0027-0034: (it is always checked first if there is power output provided by wire)]; and based on identifying that the power supply device is not connected to the external power source by wire, supplying power by a reserve power .


Claims 2-4, 8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sookprasong et al. (hereinafter as Sookprasong) PGPUB 2013/0285601 in view of Gu PGPUB 2012/0229084, and further in view of Chen et al. (hereinafter as Chen) PGPUB 2011/0267135.
As per claim 2, Sookprasong and Gu teach the power supply device of claim 1.
Sookprasong and Gu do not teach comprising: a closed loop line which, based on being connected to the cable, electronically connects two lines included in the cable, wherein the detector is configured to: transmit a signal to one line between the two lines connected to the closed loop line according to control of the processor, and detect whether the display device and the power supply device are connected according to whether the transmitted signal is received through the other line of the cable. Sookprasong and Gu do not teach the details of the cable or the cable connection detection.
Chen teaches an electronic apparatus 10 that is connected to an external device 11 through an interface and a cable [FIG. 3: (interface 100 with multiple pins is connected to external device 11 through a single cable)]. Chen is similar to Sookprasong and Gu in that they teach a device connected to another device by cable. Chen further teaches a closed loop line which, based on being connected to the cable, electronically connects two lines included in the cable [FIG. 3: (a single cable is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Chen’s teachings of transmitting signals on a first wire of a cable and receiving signals on a second wire of the cable for detection purposes in Sookprasong and Gu. Chen teaches the methodology for determining an external device is connected by cable in Sookprasong and Gu. One of ordinary skill in the art would have been motivated to use Chen’s teachings in Sookprasong and Gu because it allows for detecting if a particular type of compatible power source is connected by cable in Sookprasong and Gu.

As per claim 3, Sookprasong, Gu, and Chen teach the power supply device of claim 1, wherein the detector is configured to: receive connection information through the closed loop line which is disposed on the display device and is electronically connected to the two lines included in the cable, and detect whether the display device 
As per claim 4, Sookprasong, Gu, and Chen teach the power supply device of claim 3, wherein the connection information includes a signal that the processor transmits to one line [Chen FIG. 3 and 0018: (top dotted line transmits Vdet signal)] between the two lines connected to the closed loop line [Chen FIG. 3: (top dotted line and bottom dotted line between interface 100 and 110)] by controlling the detector and a signal received at the detector via the closed loop line [Chen 0018 and 0022-0025: (control unit receives voltage signal on bottom line based on transmitting the Vdet signal)], and the processor is configured to: based on a signal received at the detector via the closed loop line being present, control the first and second power suppliers to supply power to the display device in the wired manner [Chen 0025: (based on the detected voltage being high in response to Vdet signal, Scol is asserted at a high level and causes supply of power Vsupply)] and stop supply of power in the wireless manner [Gu 0032-0034: (power is conducted from the wired power supply when wired power supply 140 is determined to be connected and supplying power, and wireless power is stopped)].

As per claim 8, Sookprasong and Gu teach the display system of claim 7.

Chen teaches an electronic apparatus 10 that is connected to an external device 11 through an interface and a cable [FIG. 3: (interface 100 with multiple pins is connected to external device 11 through a single cable)]. Chen is similar to Sookprasong and Gu in that they teach a device connected to another device by cable. Chen further teaches wherein the second connector includes a closed loop line which, based on being connected to the cable, electronically connects two lines included in the cable [FIG. 3: (a single cable is connected between interfaces 100 and 111, and the cable has two dotted lines that form a closed loop)], and the processor is configured to: determine whether the main body and the power supply device are connected by controlling the detector to transmit a signal to one line between the two lines connected to the closed loop line [FIG. 3 and 0018: (voltage detection signal is transmitted on a first line (top dotted line between P100 and P110) that is connected to a first terminal P110)], and detect whether the signal is received at the detector through the other line of the cable [FIG. 3, 0018, and 0022-0023: (voltage signal is detected at bottom line at P101, and its voltage level is evaluated to determine if an external device is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Chen’s teachings of transmitting signals on a first wire of a cable and receiving signals on a second wire of the cable for detection purposes in Sookprasong and Gu. Chen teaches the methodology for determining an external device is connected by cable in Sookprasong and Gu. One of ordinary skill in the art would have been motivated to use Chen’s teachings in Sookprasong and Gu because it allows for detecting if a particular type of compatible power source is connected by cable in Sookprasong and Gu.

As per claim 13, Sookprasong and Gu teach the power supply method of claim 12.
Sookprasong and Gu do not teach wherein the identifying comprises: transmitting a signal to a first line of the cable connected to a first terminal of the closed loop line disposed on the display device; and determining whether the signal was received through a second line of the cable connected to a second terminal of the closed loop line. Sookprasong and Gu does not teach the details of the cable and the detection.
Chen teaches an electronic apparatus 10 that is connected to an external device 11 through an interface and a cable [FIG. 3: (interface 100 with multiple pins is connected to external device 11 through a single cable)]. Chen is similar to Sookprasong and Gu in that they both teach a device connected to another device by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Chen’s teachings of transmitting signals on a first wire of a cable and receiving signals on a second wire of the cable for detection purposes in Sookprasong and Gu. Chen teaches the methodology for determining an external device is connected by cable in Sookprasong and Gu. One of ordinary skill in the art would have been motivated to use Chen’s teachings in Sookprasong and Gu because it allows for detecting if a particular type of power source is connected by cable in Sookprasong and Gu.


Claims 5, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sookprasong et al. (hereinafter as Sookprasong) PGPUB 2013/0285601 in view of Gu PGPUB 2012/0229084, and further in view of Goh et al. (hereinafter as Goh) PGPUB 2017/0108910.
As per claim 5, Sookprasong and Gu teach the power supply device of claim 1.

Goh teaches a USB cable having multiple wires in which power is received and transmitted from one connector to another connector. Goh is therefore similar to Sookprasong and Gu because they can send power by wire. Goh further teaches processor is configured to: based on the power supply device not being connected to an external power source or the display device failing to receive power from the power supply device in a wired or wireless manner, control a display panel to display a UI informing that a power source is not connected or a UI guiding connection to a power source [FIG. 5(g) and 0052: (displays a problem is detected at the charger, and it notifies the user that connection to a power source is not performed because of a problem detected at the charger)]. Goh displays an error on a display of a cable when there is a problem transmitting power by cable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Goh’s teachings of detecting problems at any part of the charging cable or power source and displaying the warning to the user in Sookprasong and Gu. One of ordinary skill in the art would have been motivated to provide such an indication in Sookprasong and Gu because it allows the user to quickly 

As per claim 9, Sookprasong and Gu teach the display system of claim 6.
Sookprasong and Gu do not teach  wherein the power supply device comprises: an auxiliary display formed on one surface of the power supply device and the auxiliary display is configured to: based on the power supply device not being connected to an external power source or the main body failing to receive power from the power supply device in a wired or wireless manner, display a warning icon. Sookprasong and Gu do not describe providing warnings to the user or a display on the power supply/charging device.
Goh teaches a USB cable having multiple wires in which power is received and transmitted from one connector to another connector. Goh is therefore similar to Sookprasong and Gu because they teach sending power by wire. Goh further teaches wherein the power supply device comprises: an auxiliary display formed on one surface of the power supply device [0047: (control module 32 of power supplier contains a display)] and the auxiliary display is configured to: based on the power supply device not being connected to an external power source or the main body failing to receive power from the power supply device in a wired or wireless manner, display a warning icon [FIG. 5(g) and 0052: (displays an problem is detected at the charger, and it notifies the user that connection to a power source is not performed because of a problem detected at the charger)]. Goh displays an error on a display of a power supply device (cable) when there is a problem transmitting power by cable.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Goh’s teachings of providing a display on the power supply device and detecting problems at any part of the charging cable or power source and displaying the warning to the user at the power supplying device in Sookprasong and Gu. One of ordinary skill in the art would have been motivated to provide a screen on Sookprasong and Gu’s charging/power supplying device so that a user of the charging device can determine the status or diagnose problems with the charging device. One of ordinary skill in the art would have been motivated to provide such an indication in Sookprasong and Gu because it allows the user to quickly perform corrective actions to ensure the electronic device is being powered from a stable and efficient wired power source. 

As per claim 10, Sookprasong and Gu teach the display system of claim 6.
Sookprasong and Gu do not teach, wherein the power supply device comprises: a speaker formed on one surface of the power supply device the processor is configured to: based on the power supply device not being connected to an external power source or the main body failing to receive power from the power supply device in a wired or wireless manner, control the speaker to output a warning sound or a voice sound guiding connection to a power source. Sookprasong and Gu do not describe providing warnings to the user.

The combination of Sookprasong and Gu with Goh leads to Sookprasong’s charging device containing a buzzer, and sounding the alarm on Sookprasong’s power supplying/charging device when an issue is detected.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Goh’s teachings providing a buzzer in the power supplying/charging device and detecting problems at any part of the charging cable or power source and sounding the alarm to the user at the power supplying device in Sookprasong and Gu. One of ordinary skill in the art would have been motivated to provide a buzzer in Sookprasong and Gu’s charging device so that a user of the charging device can determine the status or diagnose problems with the charging device. One of ordinary skill in the art would have been motivated to provide such an . 


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sookprasong et al. (hereinafter as Sookprasong) PGPUB 2013/0285601 in view of Gu PGPUB 2012/0229084 and Chen et al. (hereinafter as Chen) PGPUB 2011/0267135, and further in view of Goh et al. (hereinafter as Goh) PGPUB 2017/0108910.
As per claim 14, Sookprasong, Gu, and Chen teach the power supply method claim 13, further comprising: after the identifying whether the signal was received [Chen FIG. 3, 0018, and 0023: (Vdet on top line of the cable is received)], the signal not being received through the second line [Chen FIG. 3, 0018, and 0024: (if an appropriate device is not connected, the bottom line of the cable is held low and no power is provided].
Sookprasong, Gu, and Chen do not teach based on the signal not being received through the second line, displaying through a display panel a UI informing that connection to a power source was not performed or a UI guiding connection to a power source. Sookprasong, Gu, and Chen detects if a device is connected that can provide power, but Sookprasong, Gu, and Chen do not teach displaying a message that power source is not available if signal is not received on the second line. 
Goh teaches a USB cable having multiple wires in which power is received and transmitted from one connector to another connector using the GND and VBUS lines. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Goh’s teachings of detecting problems at any part of the charging cable or power source and displaying the warning to the user in Sookprasong, Gu, and Chen. One of ordinary skill in the art would have been motivated to provide such an indication in Sookprasong, Gu, and Chen because it allows the user to quickly perform corrective actions to ensure the electronic device is being powered from a stable and efficient wired power source.


Response to Arguments
Applicant’s arguments, see page 11, filed 1/28/2022, with respect to the rejection(s) of claim(s) 1, 6, and 12 under U.S.C. 103(a) have been fully considered and are partially persuasive. Jung and Gu do not describe an AC/DC port flow control. 
However, Applicant’s remaining arguments pertaining to Gu on page 10 is unclear and is thus not persuasive. Applicant states “In Gu, even if a cable connects wireless charging unit and interface unit, wireless charging unit can turn off and output nothing, and wired charging unit can supply power to terminal” but this argument is unclear because Gu does not use a cable to connect the wireless charging unit. A wireless charging unit is connected wirelessly, not by cable. Gu’s wireless charging unit is wirelessly connected to the interface circuit, and the interface circuit may wirelessly provide to the wireless charging unit, a “wired access signal” that is sent from the wired charging unit [0033 and 0045]. 
Even so, it is unclear how Applicant reasons that this means Gu does not teach the limitations of “controlling the wireless power supply module to supply power to the main body in the wireless manner and the first power supplier to stop supplying power to the display device in the wired manner, in a state in which the first connector and the second connector are disconnected by the cable and controlling the wired power supply module to supply power to the main body in the wired manner and the second power supplier to stop supplying power to the display device in the wireless manner, in a state in which the first connector and the second connector are connected by the cable”. The claim limitations merely require one scenario in which power is provided wirelessly when wired power or connection is not available, and another scenario in which wired power is provided and wireless power is not used. Gu teaches both scenarios. Gu describes one scenario in which power is provided wirelessly when wired power or 
Thus the Gu reference is still applicable prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DANNY CHAN/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in prior art in office action mailed on 5/11/2021